DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 10/14/2022 Amendment and RCE.
Claims 1-15 are pending and examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,004,914 to Cha et al. (hereafter Cha) with support of US 8,305,813 to Lee (hereafter Lee).
Regarding independent claim 1, Cha teaches a memory device comprising: 
a page buffer connected to a memory cell through a bit line, the page buffer configured to sense a threshold voltage of the memory cell through a potential of a sensing node electrically connected to the bit line (FIG. 2B: latch unit 224 connected to inherent memory cells through BLe and BLo); 
a voltage generator configured to generate a test voltage to be applied to the sensing node (FIG. 2A: precharge 225); and 
an inherent test controller configured to apply the test voltage to the sensing node (for the first test check in step S309 of FIG. 3 in response to command 30H, see 7:27-31, precharge voltage is applied to sense node SO in response to signal PRECH_N in FIG. 4A), inherently disconnect a connection between the sensing node and the bit line during application of the test voltage (Cha teaches the first test check is performed after verification, see 7:27-31. Lee provides support that after verification in FIG. 7A, signal BSL/PBSENSE is inactive low to disconnect bits line from sense node SO in FIG. 6), and detect a defect of the page buffer (i.e. when a normal pass status results at the time of data reading, but a fail status results at the time of state check, see 1:34-45), based on a leakage current value of the sensing node (see 6:43-48, 7:62-23).
Regarding dependent claim 2, Cha teaches wherein the test controller determines the leakage current value of the sensing node, based on a variation in potential of the sensing node after the test voltage is applied to the sensing node (FIGS. 2B and 4A: potential of the sense node SO turns transistor N19 on and off, accordingly).
Regarding dependent claim 3, Cha teaches wherein the test controller detects the defect of the page buffer, based on a result obtained by comparing the leakage current value of the sensing node with a reference value (FIGS. 2B and 4A: potential of the sense node SO turns transistor N19 on and off, accordingly, which is detected by verification circuit 229).
Regarding dependent claim 4, Cha does not explicitly teaches a test information storage configured to store information on a memory block including the memory cell connected to the page buffer, when the defect of the page buffer is detected.  However, it would have been obvious to one with ordinary skill in the art to realize that the detected defective information should be stored after the memory device has been tested for information retrieval when the memory device is in use later.
Regarding dependent claim 5, Cha implicitly teaches wherein the voltage generator generates a power voltage (e.g. power supplied to transistor P of FIG. 2B), based on an external voltage (because external voltage is essential to provide power to the memory circuit), and generates the precharge voltage, based on at least one of the external voltage and the power voltage  (e.g. precharge voltage is supplied based on external voltage and power supply voltage).
Regarding independent claim 6, Cha teaches a method for operating a memory device including a page buffer connected to a memory cell through a bit line (FIG. 2B: latch unit 224 connected to inherent memory cells through BLe and BLo), the method comprising: 
generating a test voltage (FIG. 2A: voltage for precharge circuit 225); 
applying the test voltage to a sensing node electrically connected to the bit line to sense a threshold voltage of the memory cell in the page buffer (precharge voltage is applied to sense node SO in response to signal PRECH_N in FIG. 4A); 
disconnecting a connection between the sensing node and the bit line during application of the test voltage (Cha teaches the first test check is performed after verification, see 7:27-31. Lee provides support that after verification in FIG. 7A, signal BSL/PBSENSE is inactive low to disconnect bits line from sense node SO in FIG. 6); and 
detecting a defect of the page buffer (i.e. when a normal pass status results at the time of data reading, but a fail status results at the time of state check, see 1:34-45), based on a leakage current value of the sensing node (see 6:43-48, 7:62-23).
Regarding dependent claim 7, see rejections applied to claims 2-3 above.
Regarding dependent claim 8, see rejection applied to claim 5 above.
Regarding dependent claim 9, see rejection applied to claim 4 above.

Allowable Subject Matter
Claims 10-15 are allowed.
	The following is a statement of reasons for the indication of allowance:
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  Cho, Kota and Maeda (PGPub. 2016/0064093), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
With respect to independent claim 10: wherein the page buffer applies a test voltage to the sensing node through the power node by turning off the first and sixth switches and turning on the second and third switches, and applies the test voltage to the common sensing node according to whether the fourth switch turns on.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 20, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824